Opinion by
Mr. Justice McIver,
*608This is a second appeal, the first appeal being reported in 25 S. C. at page 283, where the facts are fully stated. The question raised between the defendants was there left open. On its return to the court below, the Circuit Judge (Hudson) held that Swink was not entitled to recover the land from Jane Ward and William Harvey, because he had failed to establish title in himself, and because Jane and William were protected by the adverse holding *609of Caroline and her son, Jonas, for more than twenty years. On appeal by Swink, this court found it unnecessary to pass upon Swink’s proof of title, holding—
1. A party cannot recover land from persons in possession, who went in under others who had perfected their right to hold by adverse possession.
2. Where a party takes possession of land under a mere parol gift, and thenceforward claims it adversely, he acquires title thereto after the expiration of ten years;
3. Parties in possession of land are not required to show any title in themselves, where it does not appear that the title is in the claimant.
4. Where parties hold title under another, they cannot deny that such person once had title, but they can dispute any present title in him.
Judgment affirmed.